NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                      No. 10-1661
                      ___________

  WILLIAM SEYMOUR JONES, a/k/a William Seymour,
                 Appellant

                            v.

           SUPT LOUIS S. FOLINO, SCI Greene;
          ASST. SUPT. DAN DAVID, SCI Greene;
             CAPTAIN GRAINEY, SCI Greene;
            MAJOR M. CAPOZZA, SCI Greene;
       RECORDS SUPERVISOR GINA PERRY, SCI
     Greene; HOSP. ADM. MARY REESE, SCI Greene;
      C/O SHAFFER, SCI Greene; C/O MICHELUCCI,
      SCI Greene; C/O RAVENSWINDER, SCI Greene;
  PAROLE OFFICER SUPERVISOR JULIE STOWITZY,
        SCI Greene; PROPERTY ROOM SERGEANT
     KRANIYAH, SCI Frackville; SUPT. DUGLIELMO,
        SCI Graterford; SGT. CURRY, SCI Graterford
    (Property Room); J. WOOSTER, RN, SCI Graterford;
   MRS. PALLOT, Deputy Secretary Asst. (PA D.O.C.);
       SECRETARY JEFFREY BEARD, (PA D.O.C.);
DIR. DONALD WILLIAMSON, (PA D.O.C. Transfers Dept.);
 DIR. NICHOLAS SCHARFF, MD, Chief of clinical services
    at bureau of health care services); PENNSYLVANIA
 PAROLD BOARD & CHAIRMAN; TRACY STEINMEIR,
        Records Specialist, Bureau of Inmate Services
         ____________________________________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
           (D.C. Civil Action No. 08-cv-00824)
       District Judge: Honorable Joy Flowers Conti
       ____________________________________

      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                        March 17, 2011

               Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                               (Opinion filed: March 22, 2011)
                                       ___________

                                          OPINION
                                         ___________

PER CURIAM

       William Jones appeals the District Court’s order granting Appellees’ motion for

summary judgment. For the reasons below, we will affirm.

       The procedural history of this case and the details of Jones’s claims are well

known to the parties, set forth in the District Court’s opinion, and need not be discussed

at length. Briefly, Jones filed a civil rights complaint alleging, inter alia, that Appellees

unlawfully confined him in state prison, denied him medical care, denied him access to

the courts, and verbally threatened him.1 After the District Court granted Appellees’

motion for summary judgment, Jones filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s order granting Appellees’ motion for summary judgment. Gallo v.

City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). A grant of summary judgment

will be affirmed if our review reveals that “there is no genuine issue as to any material

       1
          We note that when Jones filed his application to proceed in forma pauperis in the
       District Court, he did not divulge that he had “three strikes” and could only proceed in
       forma pauperis if he was in imminent danger of serious physical injury. Jones’s lack of
       candor is unacceptable. If, while a prisoner, he files a civil action or appeal in a federal
       court, he must inform the court that he has had three cases dismissed as frivolous and that
       he is required to demonstrate imminent danger of serious physical injury in order to
       proceed in forma pauperis.
                                                2
fact and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c)(2009) (amended Dec. 1, 2010). We review the facts in a light most favorable to the

party against whom summary judgment was entered. See Coolspring Stone Supply, Inc.

v. American States Life Ins. Co., 10 F.3d 144, 146 (3d Cir. 1993).

       We agree with the District Court that the only claim that Jones properly exhausted

was his allegation that Captain Grainey threatened to “bury him in the hole.” See

Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (PLRA requires compliance with

procedural rules of grievance process). The District Court was correct that verbal abuse

is not a constitutional violation, and Jones has not challenged the District Court’s

resolution of this claim on appeal.

       For essentially the reasons given by the District Court, we will affirm the District

Court’s judgment. Jones’s motions for the appointment of counsel, to proceed in forma

pauperis, to strike the Appellees’ letter filed pursuant to Fed. R. App. P. 28(j), and for

transmission of the District Court record are denied.




                                              3